Exhibit 10.2

   

[f1.jpg]

 

 

 

 

 September ___, 2015 

 

[Executive]

[Title]

Cape Bank

201 Shore Road

Linwood, NJ 08221

 

 

Dear [Executive],

 

The purpose of this letter is to inform you that the Board of Directors has
decided to extend the term of your present Change in Control Agreement for
another year. The term of your extended agreement begins on October 1, 2015 and
will continue (12) full calendar months thereafter as outlined in section 1 TERM
of your agreement. Should you have any questions or concerns please feel free to
reach out to me.

 

 

[ex10-2img002.gif]

 

 

Michael D. Devlin

President & CEO